UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2195



MARY E. IRVING,

                                           Plaintiff -   Appellant,

          versus

JO ANNE B. BARNHART, Commissioner of Social
Security Administration,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-03-508-7)


Submitted:   February 28, 2005            Decided:   March 23, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Bennett, Jr., Roanoke, Virginia, for Appellant.
Donna L. Calvert, Regional Chief Counsel, Patricia M. Smith, Deputy
Chief Counsel, Shawn C. Carver, Assistant Regional Counsel,
Philadelphia, Pennsylvania; John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mary   E.   Irving   appeals      the   district    court’s    order

affirming the Commissioner’s denial of Irving’s claim for a period

of disability and disability insurance benefits, and a subsequent

order denying her motion for reconsideration.            We must uphold the

decision   to   deny   benefits   if   the    decision    is   supported     by

substantial evidence and the correct law was applied.                    See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the administrative record, the

parties’ briefs, and the district court’s opinion and orders, and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.      Irving v. Barnhart, No. CA-03-508-7

(W.D. Va. May 14, 2004; July 21, 2004).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -